Title: To Thomas Jefferson from the Town Committee at York, Massachusetts, with Jefferson’s Notes, 18 January 1803
From: York, Massachusetts, Town Committee,Jefferson, Thomas
To: Jefferson, Thomas


            
              Sir
              York January 18th. 1803.
            
            The Inclosed Papers presented to your Excellency by the Undersigned Committee appointed in behalf of the Town of York are in the Vindication of the Character of Joseph Tucker Esq. Collector of the Customs for their District and Subscribe ourselves with the Highest Consideration.
            Sir. Very respectfully Your Obedient Servants.
            
              

                Moses Lyman
                }
                Selectmen and Committee in behalf of the Town of York.
              
              
           
                Joseph Bragdon
               
              
              
          
                Theodore Webber
                
              
              
        
                Elihu Bragdon
                
              
            
             [Notes by TJ:] 
            Tucker is represented to be constantly drunk and incapable of business, and a violent federalist. the writers of the within are of the same party.
            to lie till mr Cutts enquires into facts.
            1803. mr Cutts sais Majr.   Darby shd be appd.
            must say in writing 
            Darby Saml. to be Collector at York Mass.
          